Manley as agent of Mrs. Mitchell sued ’out a warrant to dispossess Andrews of certain premises in Hampton, Henry county. In the present suit Andrews alleged that said action was wrongful and malicious. The case came to this court (92 Ga. 629). It was again tried, and resulted in a verdict for the plaintiff'. Defendants’ motion for a new trial was overruled. The motion alleges, that the court erred in charging the jury that, under the plea of justification, the law casts upon the defendants “ the burden of showing that they had the right to procure said warrant to dispossess the plaintiff; and this they must do to your reasonable satisfaction by a preponderance of the evidence.” Also, in charging in the language of the code, §3066, and the first sentence of §3067. Also, that defendant Manley resided in Henry county, and only did what he was authorized to do ; and hence the city court of Atlanta had no jurisdiction of him. There was no plea to the jurisdiction.